SPAETH, Judge,
concurring:
On this appeal from the dismissal of his Post Conviction Hearing Act petition appellant contends that his trial counsel was ineffective for not filing a motion to suppress on the basis that his confession was the fruit of an illegal arrest. However, at the PCHA hearing appellant contended that counsel was ineffective for failing to move to suppress his confession on the basis that it was involuntary. The lower court only received and considered evidence on the theory of the voluntariness of the confession. Accordingly, appellant’s alternative theory is waived. Commonwealth v. Payton, 431 Pa. 105, 244 A.2d 644 (1968).
HOFFMAN, J., joins in this opinion.